Title: To James Madison from James Spratt, 27 August 1816
From: Spratt, James
To: Madison, James


        
          Respected sir
          Washington City Augt. 27th. 1816
        
        Please to allow me the privilage to beseech your clemency in my present unfortunate situatio⟨n.⟩ On the first day of June 1812, I arrived in New york, from Ireland, on the 8th: of Augt: following I enlisted under capt. Crane on that station, as a Sargeant & took the oath pr[e]scribed by law to serve five Years. Accordingly I Reced. no bounty. When three or four days in the Service I took sick & obtained permission to go to my boarding House untill I felt fit for Duty. When Recovered from my Illniss I did not return to Capt. Cranes Quarters but Shipped in the flotilla service on the N,York Station, as pursers steward, where I served to the Return of peace Much to the satisfaction of the Purser, & the officers on board. On the fifth of last Month I was in D. Parker Esqr:’s office where the Lieut: who enlisted me happened to be. He Recognised my countenance & Reported me to the General as a Deserter from him. After expostulating with him on the subject he Imposed on me as a Punnishment to Enlist [canceled] four Men in my place. Since that period I have been as active as possible & cannot get a Man to Enlist, for such as are inclined that way, they to the Garrisons & take on before I can see them. Since this Unluckey circumstance took place I have been Maried to a Lady of unspeakable merit, & Liberal circumstances. She has Discovered the difficulties which I have met with, which causes to grieve & Lament Incessantly, particularly as the General Threatens to order me to fort Washington & serve as a Marine.

Most Humane Sir—Among the innumerable Acts of Gratitude & Indulgence’s which has been witnessed in the course of your Administration, I most Humbly beseech that mine may be registered as a further token of your unparalelled Equity. Should my services be Required in the ivent of Another War, with Great Britan, or any other Despostic Nation, I would consider Three Months Duty more Essential & of more real value than five years services whil⟨st⟩ the Country Remains in her present blessed & Desirable Situation, but I would Expect as a citizen & from my standing in life to be Honoured with a Station whereby I could more Conspicuously Signalise my Zeal & love for Freedom in the field of Battle than by standing in the ranks as a private, as I am an Irishman whose very heart Strings Vibrates with an ardent & Undisembled Wish for Liberty & such other (admirable) Political Institutions as are Exercised under your Immediate Circumspection & Controul. My supplication Extends to a full Emancipation of the Crime⟨nals?⟩ with which I have the Honour to acquaint You in this Letter. Your Ever Devoted & Obt. Humble. servt.
        
          James Spratt
        
      